       Case 1:15-cv-00918-CCC Document 140 Filed 01/27/21 Page 1 of 13




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAWN L. BROWN,                               :     Civil No. 1:15-CV-918
                                             :
      Plaintiff,                             :
                                             :     (Judge Conner)
            v.                               :
                                             :     (Magistrate Judge Carlson)
COMMONWEALTH OF                              :
PENNSYLVANIA, DEPT. OF                       :
CORRECTIONS, et al.,                         :
                                             :
      Defendants.                            :

                        MEMORANDUM AND ORDER

      I.    Factual Background

      The plaintiff, Dawn Brown, is a former employee of the Pennsylvania

Department of Corrections. In 2015, Brown brought a series of sweeping workplace

discrimination claims against her former employers. The instant case was not

Brown’s first lawsuit against the Department of Corrections. Previously in 2014,

Brown had filed a sexual harassment lawsuit against her employer relating to alleged

acts of sexual harassment and retaliation which took place beginning in 2009. Brown

v. Dep’t of Corrections, Civil No. 1:14-CV-201. In 2017, the court granted summary

judgment in favor of all of the defendants, except one defendant who had not been
       Case 1:15-cv-00918-CCC Document 140 Filed 01/27/21 Page 2 of 13




served by Brown. Brown then voluntarily dismissed her lawsuit as to this remaining

defendant.

      In the meanwhile, Brown filed this second workplace discrimination lawsuit

in 2015. This case has been pending for nearly six years. Over the span of this

longstanding litigation, the remaining claims in Brown’s lawsuit have been

narrowed considerably. At this juncture, Brown’s sole remaining legal claim is an

allegation that she was discharged in July of 2015 in retaliation for the exercise of

her First Amendment rights. With extant claims in this case framed in this fashion,

the defendants have filed a motion in limine, (Doc. 117), which seeks to preclude

Brown, who is now proceeding pro se, from referring to or presenting evidence

relating to her prior sexual harassment lawsuit at the trial of this case.

      This motion is fully briefed by the parties, (Docs. 118, 120, 121), and is,

therefore, ripe for resolution. For her part, Brown has filed voluminous responses to

this motion which demand a great deal of the reader but seem to suggest that some

of the matters that were the subject of Brown’s First Amendment protected activities

in July of 2015 related to sexual misconduct by prison staff. (Docs. 120, 121). While

this much seems clear, what is far less clear is whether there is any connection

between the sexual harassment allegations made by Brown in Brown v. Dep’t of

Corrections, Civil No. 1:14-CV-201 and the allegations that she claims formed the

basis of the First Amendment retaliation claim in this case. Rather, these allegations

                                           2
       Case 1:15-cv-00918-CCC Document 140 Filed 01/27/21 Page 3 of 13




seem to involve disparate acts, by distinct actors at different places and times. For

example, the central claims in Brown v. Dep’t of Corrections, Civil No. 1:14-CV-

201 appeared to involve alleged sexual harassment which targeted Brown in 2009

and 2010. In contrast, Brown’s First Amendment retaliation claims in this lawsuit

appear to involve other matters entirely. For example, in this case, Brown contends

that she was subject to retaliation after she made reports to the FBI and the Governor

in December of 2014 about matters of public concern, including correctional officer-

inmate relationships and the use of cell phones by 22 inmates at SCI Camp Hill.

Specifically, on December 3, 2014, she reported that a correctional officer was

married to an inmate who was incarcerated at SCI Camp Hill. (Doc. 53-24, at 67).

Thus, we are unable to discern the legal, logical, topical, and temporal relationship

between the allegations in Brown’s 2014 lawsuit and the matters she claims led to

her discharge in July of 2015. Accordingly, upon consideration of this motion, for

the reasons set forth below, the motion is GRANTED in part as follows: Absent the

express approval of the trial judge, following a proffer of relevance by the plaintiff

and a full consideration of the positions of the parties, the plaintiff shall be precluded

from referring to the claims in her prior dismissed lawsuit, in the trial of this case.




      II.    Discussion

                                            3
       Case 1:15-cv-00918-CCC Document 140 Filed 01/27/21 Page 4 of 13




             A. Motions in Limine—Guiding Principles

      The Court is vested with broad inherent authority to manage its cases, which

carries with it the discretion and authority to rule on motions in limine prior to trial.

See Luce v. United States, 469 U.S. 38, 41 n.4 (1984); In re Japanese Elec. Prods.

Antitrust Litig., 723 F.2d 238, 260 (3d Cir. 1983), rev’d on other grounds sub nom.,

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986) (the court

exercises its discretion to rule in limine on evidentiary issues “in appropriate cases”).

Courts may exercise this discretion in order to ensure that juries are not exposed to

unfairly prejudicial, confusing or irrelevant evidence. United States v. Romano, 849

F.2d 812, 815 (3d Cir. 1988). Courts may also do so in order to “narrow the

evidentiary issues for trial and to eliminate unnecessary trial interruptions.” Bradley

v. Pittsburgh Bd. of Educ., 913 F.2d 1064, 1069 (3d Cir. 1990) (citation omitted).

However, courts should be careful before doing so.

      In considering motions in limine that call upon the Court to engage in

preliminary evidentiary rulings under Rule 403 of the Federal Rules of Evidence, we

begin by recognizing that these “evidentiary rulings [on motions in limine] are

subject to the trial judge’s discretion and are therefore reviewed only for abuse of

discretion . . . . Additionally, application of the balancing test under Federal Rule of

Evidence 403 will not be disturbed unless it is ‘arbitrary and irrational.’ ” Abrams v.

Lightolier Inc., 50 F.3d 1204, 1213 (3d Cir. 1995) (citations omitted); see

                                           4
       Case 1:15-cv-00918-CCC Document 140 Filed 01/27/21 Page 5 of 13




Bernardsville Bd. of Educ. v. J.H., 42 F.3d 149, 161 (3d Cir. 1994) (reviewing in

limine rulings for abuse of discretion). One of the key guiding principles governing

the exercise of this discretion is reflected in the philosophy that shapes the rules of

evidence. The Federal Rules of Evidence can aptly be characterized as evidentiary

rules of inclusion, which are designed to broadly permit fact-finders to consider

pertinent factual information while searching for the truth. Adopting this broad view

of relevance, it has been held that

      Under [Rule] 401, evidence is relevant if it has “any tendency to make
      the existence of any fact that is of consequence to the determination of
      the action more probable or less probable than it would be without the
      evidence.” [Therefore] “[i]t follows that evidence is irrelevant only
      when it has no tendency to prove the fact. Thus the rule, while giving
      judges great freedom to admit evidence, diminishes substantially their
      authority to exclude evidence as irrelevant.”

Frank v. County of Hudson, 924 F. Supp. 620, 626 (D.N.J. Jan 16, 1996) (citing

Spain v. Gallegos, 26 F.3d 439, 452 (3d Cir. 1994) (quotations omitted)). Rule 402

of the Federal Rules of Evidence, in turn, provides that all “[r]elevant evidence will

be admissible unless the rules of evidence provide to the contrary.” United States v.

Sriyuth, 98 F.3d 739, 745 (3d Cir. 1996) (citations omitted).

      Rule 403 of the Federal Rules of Evidence then sets legal grounds for

exclusion of some evidence, stating that:

      Although relevant, evidence may be excluded if its probative value is
      substantially outweighed by the danger of unfair prejudice, confusion
      of the issues, or misleading the jury, or by considerations of undue
      delay, waste of time, or needless presentation of cumulative evidence.
                                            5
       Case 1:15-cv-00918-CCC Document 140 Filed 01/27/21 Page 6 of 13




Fed. R. Evid. 403.

      These broad principles also shape and define the scope of this Court’s

discretion in addressing motions in limine like those filed by the parties here, which

seek a pre-trial ruling excluding evidence on relevance and prejudice grounds. In the

past, the United States Court of Appeals for the Third Circuit has cautioned against

the preliminary, wholesale exclusion of evidence, noting that it has “made clear that

rulings excluding evidence on Rule 403 grounds should rarely be made in limine.”

Walden v. Georgia–Pacific Corp., 126 F.3d 506, 518 n. 10 (3d Cir. 1997). The reason

for this caution is evident: oftentimes a court “cannot fairly ascertain the potential

relevance of evidence for Rule 403 purposes until it has a full record relevant to the

putatively objectionable evidence.” Id.; see also In re Diet Drugs Products Liability

Litigation, 369 F.3d 293, 314 (3d Cir. 2004). As the Court of Appeals has observed

when advising against excessive reliance on motions in limine to exclude evidence

under Rule 403:

      [M]otions in limine often present issues for which final decision is best
      reserved for a specific trial situation. American Home, 753 F.2d at 324;
      cf. Luce v. United States, 469 U.S. 38, 41–42, 105 S. Ct. 460, 463–64,
      83 L.Ed.2d 443 (1984) (holding that criminal defendant must testify to
      preserve claim of improper impeachment with prior conviction) (“The
      [in limine] ruling is subject to change when the case unfolds,
      particularly if the actual testimony differs from what was contained in
      the defendant’s proffer. Indeed even if nothing unexpected happens at
      trial, the district judge is free, in the exercise of sound judicial
      discretion, to alter a previous in limine ruling.”). This is particularly
      true when the evidence is challenged as irrelevant or prejudicial; the
                                          6
       Case 1:15-cv-00918-CCC Document 140 Filed 01/27/21 Page 7 of 13




      considerations weighed by the court will likely change as the trial
      progresses. See Rosenfeld v. Basquiat, 78 F.3d 84, 91 (2d Cir. 1996)
      (“Unlike rulings that involve balancing potential prejudice against
      probative value, the ruling in the present case was not fact-bound and
      no real purpose other than form would have been served by a later
      objection.”). We have also made clear that rulings excluding evidence
      on Rule 403 grounds should rarely be made in limine. “[A] court cannot
      fairly ascertain the potential relevance of evidence for Rule 403
      purposes until it has a full record relevant to the putatively
      objectionable evidence. We believe that Rule 403 is a trial-oriented
      rule. Precipitous Rule 403 determinations, before the challenging party
      has had an opportunity to develop the record, are therefore unfair and
      improper.” Paoli I, 916 F.2d at 859; see also In re Paoli R.R. Yard PCB
      Litig., 35 F.3d 717, 747 (3d Cir. 1994) (“Paoli II”). Under these and
      similar circumstances, if a district court makes a tentative pre-trial
      ruling, it has the opportunity to “reconsider [its] in limine ruling with
      the benefit of having been witness to the unfolding events at trial.”
      United States v. Graves, 5 F.3d 1546, 1552 (5th Cir. 1993).

Walden, 126 F.3d at 518 n. 10.

      There is, however, a caveat to these legal tenets that urge caution in

considering motions in limine. Courts are frequently called upon to consider such

motions in cases like the instant case where it is alleged that a plaintiff is endeavoring

to introduce evidence relating to claims that have been dismissed. Reasoning that

evidence regarding dismissed claims that have failed as a matter of law typically has

little relevance, courts have often excluded evidence of dismissed claims from trial.

See, e.g., Branch v. Brennan, No. 2:17-CV-00777, 2019 WL 3892850, at *2 (W.D.

Pa. Aug. 19, 2019); Brown v. Johnson & Johnson, No. CV 12-4929, 2015 WL

12834346, at *2 (E.D. Pa. Aug. 28, 2015); Moore v. Univ. of Pittsburgh of

Commonwealth Sys. of Higher Educ., No. CV 02-1734, 2005 WL 8165154, at *4
                                            7
       Case 1:15-cv-00918-CCC Document 140 Filed 01/27/21 Page 8 of 13




(W.D. Pa. Mar. 11, 2005); Devine v. Pittsburgh Bd. of Pub. Educ., No. 2:13-CV-

220, 2015 WL 7301149, at *4 (W.D. Pa. Nov. 18, 2015). However, those courts that

have excluded this evidence often have done so without prejudice to the plaintiff

presenting some specific and narrowly-tailored offer of proof as to the relevance and

admissibility of particular evidence. Id.

      Likewise courts have been reluctant to turn a trial into a forum for the re-

litigation of prior lawsuits. Therefore courts have frequently granted motions in

limine which preclude parties from referring to prior lawsuits at trial in the absence

of some very specific and particularized showing of relevance. See, e.g., Palmer v.

Nassan, 454 F. App'x 123, 125 (3d Cir. 2011) ( affirming exclusion of evidence of

prior excessive force lawsuits); Boyer v. City of Philadelphia, No. CV 13-6495, 2018

WL 4252378, at *5 (E.D. Pa. Sept. 6, 2018); Martsolf v. United Airlines, Inc., No.

CV 13-1581, 2015 WL 8207435, at *3 (W.D. Pa. Dec. 7, 2015); Luck v. Mount Airy

No. 1, LLC, No. 3:12CV887, 2014 WL 4792590, at *3 (M.D. Pa. Sept. 23, 2014);

Dienno v. RevSpring, Inc., No. CV 13-1919, 2014 WL 12607851, at *3 (E.D. Pa.

Mar. 27, 2014). This principle applies with particular force in a case such as this,

where the factual connection between Brown’s prior lawsuit and the instant claims

is unclear and her prior lawsuit was dismissed. Yet, while courts often decline

invitations to allow parties to discuss past litigation at the trial of new legal claims,




                                            8
          Case 1:15-cv-00918-CCC Document 140 Filed 01/27/21 Page 9 of 13




these rulings are typically made without prejudice to the plaintiff attempting to make

a more narrowly focused showing of relevance. Boyer, 2018 WL 4252378, at *5.

      Guided by these principles, we turn to consideration of the instant motion in

limine.

               B. The Motion in limine will be Granted in Part.

      In this case, the defendants’ motion in limine asks this court to avoid turning

the trial of the instant case into a forum for the airing of grievances by Brown

concerning past lawsuits. This request seems entirely appropriate since consideration

of relevance, prejudice, confusion and undue delay all caution against the wholesale

introduction of this evidence. First, the factual relevance of Brown’s claims in her

2014 lawsuit that she was subjected to sexual harassment in 2009 to her current

claims that she was fired in July of 2015 after reporting unrelated sexual misconduct

by other staff is unclear. In addition, whatever marginal relevance this prior lawsuit

may have is outweighed by the potential for prejudice and confusion that may arise

if a jury is asked to consider allegations of sexual harassment in 2009 in the course

of adjudicating a 2015 First Amendment retaliation claim. These prospects for

prejudice and confusion are heightened by the fact that Brown’s 2014 lawsuit was

ultimately dismissed by the court. Thus, Brown seems to invite us to allow her to

present evidence concerning temporally remote, and meritless, legal claims in the

trial of this case. Further, given the fact that Brown’s 2014 lawsuit was dismissed,

                                          9
       Case 1:15-cv-00918-CCC Document 140 Filed 01/27/21 Page 10 of 13




factors of undue delay also caution against admission of evidence relating to this

prior case at trial. If the court allowed Brown to allude to this prior litigation, it would

likely also have to permit the defense to show that the 2014 lawsuit was dismissed.

As a result, the trial of these claims could transmogrify into the re-litigation of a case

that was dismissed in 2017, a result which should be avoided.

       Accordingly, consistent with caselaw governing the exercise of discretion in

this field, this motion in limine will be granted in part as follows: Absent the express

approval of the trial judge, following a proffer of relevance by the plaintiff and a full

consideration of the positions of the parties, the plaintiff shall not argue or present

evidence relating to Brown v. Dep’t of Corrections, Civil No. 1:14-CV-201, a prior

lawsuit brought by the plaintiff which was dismissed by this court.

       By adopting this course, we provide clear guidance to Ms. Brown that she

may not refer to prior lawsuits at trial without first explaining to the trial judge why

specific evidence is relevant and obtaining the trial judge’s approval. Following this

path avoids the concerns that justify motions in limine, ensuring that juries are not

exposed to unfairly prejudicial, confusing, or irrelevant evidence pursuant to

Romano, 849 F.2d at 815, and “narrow[ing] the evidentiary issues for trial and to

eliminate unnecessary trial interruptions,” Bradley, 913 F.2d at 1069, without

prejudice to the plaintiff attempting to make a more narrowly focused showing of

relevance. Yet following this course does not absolutely preclude Brown from

                                            10
      Case 1:15-cv-00918-CCC Document 140 Filed 01/27/21 Page 11 of 13




presenting specific evidence if she can first demonstrate its relevance through a

narrowly tailored offer of proof. Boyer, 2018 WL 4252378, at *5.

      An appropriate order follows.



                                      S/Martin C. Carlson
                                      Martin C. Carlson
                                      United States Magistrate Judge

DATED: January 27, 2021




                                       11
      Case 1:15-cv-00918-CCC Document 140 Filed 01/27/21 Page 12 of 13




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAWN L. BROWN,                                  :      Civil No. 1:15-CV-918
                                                :
      Plaintiff,                                :
                                                :      (Judge Conner)
             v.                                 :
                                                :      (Magistrate Judge Carlson)
COMMONWEALTH OF                                 :
PENNSYLVANIA, DEPT. OF                          :
CORRECTIONS, et al.,                            :
                                                :
      Defendants.                               :


                                      ORDER

      AND NOW, this 27th day of January 2021, in accordance with the

accompanying Memorandum, upon consideration of the defense motion in limine

(Doc. 117), which seeks to preclude Brown, who is now proceeding pro se, from

arguing or presenting evidence relating to Brown v. Dep’t of Corrections, Civil No.

1:14-CV-201, a prior lawsuit brought by the plaintiff which was dismissed by this

court, IT IS ORDERED that the motion is GRANTED in part as follows: Absent the

express approval of the trial judge, following a proffer of relevance by the plaintiff

and a full consideration of the positions of the parties, the plaintiff shall be precluded

from referring to the claims in her prior, dismissed, lawsuit, Brown v. Dep’t of

Corrections, Civil No. 1:14-CV-201, in the trial of this case.

                                           12
Case 1:15-cv-00918-CCC Document 140 Filed 01/27/21 Page 13 of 13




                             S/Martin C. Carlson
                             Martin C. Carlson
                             United States Magistrate Judge




                              13
